Morgan, J.
We are asked to dismiss this appeal on the grounds:
First — That all the parties in interest are not parties to the appeal, Mrs. G-aulden, the intervenor, not having given any appeal bond, and not having appealed, and
Second — That the record is incomplete, the clerk of the district court certifying that part of the evidence used in the court below was-missing at the time the record was made out.
The first ground is not a good one. Because the intervenor does not choose to appeal, it does not follow that the defendant may not.
The second ground may, and is a good one to remand the case, hut is no reason for dismissing the appeal. 5 An. 602; 12 An. 83.
It is therefore ordered, adjudged and decreed, that the judgment of the lower court be avoided and reversed; that the case he remanded to he proceeded in according to law. Plaintiffs to pay the costs of appeal.